Case 2:18-cv-11174-BAF-SDD ECF No. 84, PageID.1072 Filed 07/18/19 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

JESSIE BARRINGER,

       Plaintiff,                                             Civil Action No. 18-CV-11174

vs.                                                           HON. BERNARD A. FRIEDMAN

KRISTIN WHITWORTH,
BRENDA CARLSON, and
JANETTE PARKER,

      Defendants.
______________________/

                                           JUDGMENT

               The Court has issued an order in this matter dismissing the complaint pursuant to Fed.
R. Civ. P. 41(b). Accordingly,

              IT IS ORDERED AND ADJUDGED that judgment be and is hereby granted for
defendants and against plaintiff.


                                                      DAVID J. WEAVER
                                                      CLERK OF COURT

                                                      By: Johnetta M. Curry-Williams
                                                          Deputy Clerk


Approved: s/Bernard A. Friedman
          BERNARD A. FRIEDMAN
          SENIOR U.S. DISTRICT JUDGE


Dated: July 18, 2019
